UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
ANTONIO R. QUINONES,

                      Movant,

       -against-                                    MEMORANDUM AND ORDER
                                                    Case No. 12-CV-6000 (FB)
UNITED STATES OF AMERICA,

                       Respondent.
------------------------------------------------x
Appearances
For the Movant:                                 For the Defendants:
GARY VILLANUEVA, ESQ.                           RICHARD P. DONOGHUE, ESQ.
11 Park Place, Suite 1601                       United States Attorney
New York, New York 10007                        Eastern District of New York
                                                271 Cadman Plaza East
                                                Brooklyn, New York 11201
                                                By: JASON M. MANNING, ESQ.
                                                      MARCIA HENRY, ESQ.
                                                      Assistant United States Attorneys
BLOCK, Senior District Judge:

       This case is on remand from the Second Circuit for an evidentiary hearing on

Antonio R. Quinones’s claim that he was deprived of his Sixth Amendment right to

conflict-free counsel because he agreed to pay his trial lawyer, Steven Rosen, a $4-

million “success fee” contingent on an acquittal. Having conducted the requisite

hearing, the Court finds the claim to be without merit.

                                              ***




                                                1
      It is undisputed that Rosen’s alleged “success fee” was a type of contingency

fee. Such fees are unethical in both Florida, where Quinones hired Rosen, and in

New York, where Rosen provided his representation. See Rules Regulating the Fla.

Bar, r. 4-1.5(f)(3)(B); N.Y. Rules of Prof’l Conduct, r. 1.5(d)(1).

      More importantly for present purposes, a contingency-fee arrangement can

create a conflict of interest. The Sixth Amendment right to counsel includes “a

correlative right to representation that is free from conflicts of interest.” United

States v. Williams, 372 F.3d 96, 102 (2d Cir. 2004) (quoting Wood v. Georgia, 450

U.S. 261, 271 (1981)).

      The necessary showing for a Sixth Amendment violation depends on the

nature of the conflict. A potential conflict of interest—in which the attorney may

face “inconsistent duties at some time in the future,” United States v. Kliti, 156 F.3d

150, 153 n.3 (2d Cir. 1998)—requires the defendant to make the usual showing of

deficient performance and prejudice under Strickland v. Washington, 466 U.S. 668

1984). See Williams, 372 F.3d at 102-03. For an actual conflict of interest—in

which the interests of lawyer and client do “diverge with respect to a material factual

or legal issue or to a course of action,” United States v. Schwartz, 283 F.3d 76, 91

(2d Cir. 2002)—the defendant must show deficient performance, but prejudice is

presumed. See Cuyler v. Sullivan, 446 U.S. 335, 349-50 (1980) (“[A] defendant who



                                          2
shows that a conflict of interest actually affected the adequacy of his representation

need not demonstrate prejudice in order to obtain relief.”). And some actual conflicts

are so severe that they amount to per se violations of the Sixth Amendment. See

Williams, 372 F.3d at 102.

      In Winkler v. Keane, 7 F.3d 304 (2d Cir. 1993), the Second Circuit held that

a contingency-fee arrangement created an actual conflict of interest, but was not a

per se Sixth Amendment violation. See id. at 308 (“Accordingly, to prove a Sixth

Amendment violation, Winkler must meet the Cuyler standard.”). Thus, Quinones

must prove (1) that he agreed to pay Rosen a “success fee,” and (2) that the

agreement adversely affected Rosen’s performance. See Schwartz, 283 F.3d at 91

(citing Cuyler, 446 U.S. at 348).

      On the first issue, Quinones testified that Rosen broached the subject of a

success fee after the government agreed to release only $450,000 of the $16 million

in assets it had seized from Quinones. See United States v. Monsanto, 491 U.S. 600,

614 (1989) (“[T]here is no exemption from § 853’s forfeiture or pretrial restraining

order provisions for assets which a defendant wishes to use to retain an attorney.”).

He testified that two or three months before trial, Rosen told him that “if we won the

case, he wanted $4 million of that [seized] money.” Tr. at 69. According to

Quinones, Rosen assured him that “if he was going to be fighting for this money, he



                                          3
would do everything in his power to win this case.” Id. at 71. Quinones testified

that, several times during trial, Rosen would make a gesture with four fingers or say

something like, “Boy, you know, four million is mine.” Id. at 72-73. Quinones’s

son, Herman, corroborated his father’s story, testifying that he was present when

Rosen and his father agreed to a success fee prior to trial, and that he saw Rosen

make a four-finger gesture, in reference to the amount of the fee, several times during

trial.

         Rosen, meanwhile, denied any contingency-fee agreement:

         Q.    Was there ever any agreement between you and Mr. Quinones
               that he pay you a contingency fee or a bonus if he were acquitted
               at trial?

         A.    Never.

Tr. at 153. He further testified that the criminal forfeiture aspect of the case was part

of his responsibilities, but that he did not ask for or receive any additional payment

for those duties. He testified that he and Quinones did not enter into any agreement

regarding civil forfeiture in the event of an acquittal and that, to the best of his

recollection, they did not even discuss the possibility that Rosen would represent

Quinones in that eventuality.

         Rosen’s testimony was, unfortunately, not corroborated by any written fee

agreement. Surprisingly, a written fee agreement is not required in either New York



                                           4
or Florida except for contingency and fee-splitting arrangements. See N.Y. Rules of

Prof’l Conduct, r. 1.5(c, g); Rules Regulating the Fla. Bar, r. 4-1.5(f)(1), (g)(2).

Though the lack of a written (non-contingent) fee agreement was not unethical, such

an agreement would have greatly assisted the Court in deciding whose version of

events to credit.

       Fortunately, the Court need not determine whether Quinones agreed to pay

Rosen a success fee. Even if he had, he would still have to show that the arrangement

adversely affected Rosen’s performance. Quinones’s theory in that regard is that,

because the success fee depended on an acquittal, it led Rosen to recommend against

a plea offer in favor of going to trial. He testified that Rosen told him that “the

Government was offering me 4 million [in forfeited assets] but that the prison time

would be the same, more or less, [as a sentence after a guilty verdict].” Tr. at 74.

After describing the offer, Rosen told Quinones that

       this would be my decision but that if I accepted the offer he would keep
       the entirety of the money in cash that was in his escrow account because
       he had invested too much time and why was I going to accept an offer
       when we had such a good case that we could fight.

Id. at 65. According to Quinones, Rosen’s advice was: “Let’s go after your money.”

Id. at 66.

       Rosen, on the other hand, recalled that the offer was three years’

imprisonment, or less than one half of the six to eight years Quinones would face

                                          5
after a guilty verdict. Rosen considered it “a great plea offer based upon what [the]

Government’s evidence was,” Tr. at 164, and recommended that Quinones accept it

“without any hesitation,” id. at 191. According to Rosen, Quinones refused, even

though it meant depriving his son of an offer to plead guilty to a misdemeanor and

serve only probation: “A father had an opportunity to let his son not be [saddled]

with a felony conviction, and he turned it down and said: You’re going to trial with

me. There is no deal.” Id. at 164.

      Thus, as with the existence of the success fee, the testimony regarding Rosen’s

advice was sharply disputed. However, Rosen’s version of events was corroborated

by contemporaneous notes taken by his co-counsel, Paul Morris. According to those

notes, the offer was for “max three years,” but with an advisory guidelines range of

18 to 24 months. Resp.’s Ex. 10. That offer was conveyed to Quinones, who said,

“No, I want a trial.” Id. The following day, Morris offered his view of the risks in

the case. Quinones replied: “I assume the risks.” Id.

      Morris’s notes are immune to the effects that the 11-year delay between the

criminal proceedings and the evidentiary hearing inevitably had on the witnesses’

memories—particularly Rosen’s. In addition, there is no claim that Morris would

have benefitted from the alleged success fee. For these reasons, the Court credits

Morris’s notes and, accordingly, finds that Rosen accurately conveyed the plea offer



                                         6
to Quinones, who refused it despite Rosen’s recommendation. As a result, Quinones

has not shown that the success fee, if it existed, adversely affected Rosen’s

performance.

                                     ***

      Quinones’s § 2255 motion is denied. Since the Court’s finding that Quinones

rejected the plea offer in favor of a trial will be reviewed only for clear error, see

Elfgeeh v. United States, 681 F.3d 89, 91 (2d Cir. 2012), Quinones cannot show that

“reasonable jurists would find the district court’s assessment of the constitutional

claims debatable or wrong.”      Slack v. McDaniel, 539 U.S. 473, 484 (2000).

Accordingly, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

      SO ORDERED.



                                               _/S/ Frederic Block___
                                               FREDERIC BLOCK
                                               Senior United States District Judge
Brooklyn, New York
October 17, 2018




                                           7
